Quest Communications Corporation

Wholesale Services Agreement




Signature Page

The undersigned Parties have read and agreed to the terms and conditions as set
forth in the attached Quest Wholesale Services Agreement.



QUEST COMMUNICATIONS CORPORATION

FUSION TELECOMMUNICATIONS INTERNATIONAL, INC.

By: /s/ GORDON MARTIN By: /s/ JOSEPH M. TROCHE

Executive Vice President, Wholesale Markets

Date: April 23, 2002

SVP of Sales

Date: April 3, 2002

 



 




*Offer Management Director: /s/Thomas R. Schmuke




*This Agreement shall not be binding upon Qwest until countersigned by the Offer
Management Director and Executive Vice President, Wholesale Markets (or an
authorized designee) for Qwest.

____________________________________________________________________________________

APPLICABLE SERVICES: Qwest agrees to offer and Customer agrees to purchase the
Services indicated below: Exhibit B Qwest Express Blended Terminating Switched
Service The Wholesale Services Agreement may be amended by the Parties from time
to time to include additional products and services.




NOTICE INFORMATION:




All written notices required under the Agreement shall be sent to the following:




To Qwest:

Qwest Communications Corporation

1801 California Street, Suite 4900

Denver, Colorado 80202

Facsimile #: (303) 295-6973

Attention: Legal Department

To Customer:

Fusion Telecommunications International, Inc.

4020 Lexington Avenue, Suite 518

New York, New York 10170

Phone # 212-201-2415

Facsimile # 212-972-7884

E-mail: Amatos@Fusiontel.com

Attention: Amy C. Matos

With copy to:

Qwest Communications Corporation

1801 California Street, 33rd Floor

Denver, Colorado 80202

Phone #: (303) 992-1400

Facsimile #: (303) 308-5763

E-mail: wholesale.contracts@qwest.com

Attention: Wholesale Markets Contract Administration

 

 






















QWEST CONFIDENTIAL AND PROPRIETARY


 




THIS WHOLESALE SERVICES AGREEMENT, together with the signature page, addenda and
exhibits attached hereto from time to time by the Parties (collectively, the
"Agreement") is entered into by and between Qwest Communications Corporation
("Qwest"), a Delaware corporation, located at 555 17th Street, Denver, Colorado
80202, and Fusion Telecommunications International, Inc., a Delaware corporation
(the "Customer"), located at 4020 Lexington Avenue, Suite 518, New York, New
York 10170, and is made pursuant to Section 211 (a) of the Communications Act of
1934, as amended.




1. Definitions. Capitalized terms used herein are defined in Addendum 1.




2. Service Provisioning: Controlling Documents. Qwest agrees to provide those
Services set forth in the Service Exhibits; provided, however, Federal law
prohibits Qwest from providing interLATA long distance services in Arizona,
Colorado, Idaho, Iowa, Minnesota, Montana, Nebraska, New Mexico, North Dakota,
Oregon, South Dakota, Utah, Washington, and Wyoming (i.e." voice and data
services that originate in such states, private line with one end point in those
states, or toll free service that terminates in such states) until Qwest has
obtained authorization to provide such services in those states, The Services
are provisioned by Qwest and/or through its applicable Affiliates,
subcontractors and vendors. Each Service shall be provisioned pursuant to the
terms and conditions of this Agreement. To the extent that the terms of any
Service Exhibit are inconsistent with the terms of this Agreement, the terms of
the Service Exhibit shall control. The terms of this Agreement and the Service
Exhibit shall supercede any inconsistent terms and conditions contained in an
Order Form,




3, Revenue and Utilization Requirements. All term commitments and utilization
requirements, if any, applicable to the Services are set forth in the Service
Exhibits, There is no minimum monthly revenue commitment associated with the
Services,




4, Services. Rates and Terms. Each attached Service Exhibit specifies the
description, rates, charges, discounts, and other terms applicable to the
Services 1. The rates do not include Taxes, access or access related charges, 

or CPE, All Service order requests or cancellations require Customer's
completion and Qwest's acceptance of Qwest's Order Form, Unless otherwise set
forth in a Service Exhibit or on an accepted Order Form, Customer is solely
responsible for coordination of all local access and, in any event, shall be
solely responsible for any costs associated with such access, including, without
limitation, any LEC/CAP early termination fees associated with any Service
provisioned hereunder.




5, Use of Name and Marks. Neither Party shall use any trademark, service mark,
brand name, copyright, patent, or any other intellectual property of the other
Party or its respective Affiliates without the other Party's prior written
consent and in the case of Qwest, with the prior written consent of the Senior
Vice President of Corporate Communications, Qwest's name is proprietary and
nothing herein constitutes a license authorizing its use, and in no event shall
Customer attempt to sell service to its End Users using Qwest's name. In
addition, Customer shall not state to End Users or prospective End Users: (I)
that they will be Qwest customers or that they may obtain Qwest service from
Customer; or (Ii) that Customer has any relationship with Qwest other than an
agreement to purchase Qwest's Services on a wholesale basis. Since a breach of
this material obligation may cause irreparable harm for which monetary damages
may be inadequate, in addition to other available remedies, the non­breaching
Party may seek injunctive relief for any disclosure in violation hereof,




6, Financial Responsibility. Payment and Security,




6,1 Payment Obligation, Unless otherwise set forth in Addendum 2 (if attached)
to this Agreement, Qwest will invoice Customer monthly for Services. All
invoiced amounts shall be paid via wire transfer to: National City Bank,
Louisville, Kentucky, ABA #083000056, To Qwest DDA #354075341. Amounts not paid
in full by the Due Date will be considered past due and subject to an interest
charge commencing from the Past Due Date at the lesser rate of one percent
(1.00%) per month or the maximum rate allowable by applicable law, If Customer
fails to payor dispute any invoice as provided for herein by the Due Date, in
addition to its termination rights under Section 8,1, Qwest may with notice: (i)
refuse to accept additional Order Forms; (ii) temporarily suspend any and all
Services until Customer has paid all past due amounts (including interest);
and/or (iii) offset such unpaid balances from any amounts that Qwest owes to
Customer under any other agreement(s) between the Parties, During any period of
suspension, no Service interruption shall be deemed to occur.




6,2 Billing Disputes. All Bona Fide Disputes along with Complete Documentation
must be submitted in writing and submitted with payment of all amounts due (any
such withholding not to exceed twenty percent (20%) of the total invoiced
amount), or, alternatively, if customer has already paid its invoice, Customer
shall have sixty (60) calendar days from invoice date to give notice of a Bona
Fide Dispute regarding such invoice, otherwise such invoice will be deemed
correct. Notification and Complete Documentation of a Bona Fide Dispute must be
sent to: Qwest Communications Corporation, 555 17th Street, 3rd Floor, Denver,
Colorado 80202, Attn: Wholesale Receivables

Department or by facsimile to (303) 992-1101, with duplicate notification to
follow via U.S. Mail or overnight delivery. An amount will not be considered "in
dispute" until Customer has provided Qwest with written notification and
Complete Documentation of the Bona Fide Dispute and the Parties will promptly
address and attempt to resolve the claim. Qwest, in its discretion exercised in
good faith, may request additional supporting documentation or reject Customer's
Bona Fide Dispute as inadequate. If Qwest rejects such Bona Fide Dispute, Qwest
will so notify Customer and Customer shall pay the withheld portion of the
invoice within five (5) business days of such notice, unless such payment
obligation is suspended thereafter by operation of Section 21,2, If Qwest
determines that the Customer is entitled to credits or adjustments for Service
outages pursuant to provisions of applicable Service Exhibits then Qwest will
credit Customer's invoice for such amount on the next appropriate billing cycle.
 




7. Term. This Agreement shall be effective as of the Effective Date and continue
for twelve (12) months (the "Initial Term"). After the expiration of the Initial
Term, this Agreement will continue on a month-to-month basis unless terminated
by either Party on thirty (30) calendar days prior written notice (the Initial
Term and any month-to-month extensions hereof shall be collectively referred to
as the "Term").




8. Termination.




8.1 Termination by Qwest: Qwest may terminate this Agreement immediately and
without notice: (a) if Customer is or becomes Insolvent; or (b) for Cause. If
Qwest terminates this Agreement for any of the aforementioned reasons, Customer
shall be obligated to pay the following: (I) any early termination fees due
under any Service Exhibit; (ii) any charges accrued but unpaid as of the
termination date; and (iii) in the event that Customer has Term Revenue
Commitment, a revenue shortfall charge (which Customer agrees is reasonable)
equal to the difference between the Term Revenue Commitment and Customer's
aggregate, actual Contributory Charges through the date of such termination.




8.2 Termination by Customer. Customer may terminate a Service Exhibit for Cause,
or if Cause exists to terminate all or substantially all of the Services, then
Customer may terminate the Agreement in its entirety. If Customer terminates
this Agreement for Cause, Customer shall only be liable for charges accrued but
unpaid as of the termination date. If Customer terminates this Agreement prior
to the conclusion of the Initial Term for reasons other than Cause, Customer
shall be obligated to pay the following:

(i) any early termination fees due under any Service Exhibit; (ii) any charges
accrued but unpaid as of the termination date; and (iii) in the event that
Customer has Term Revenue Commitment, a revenue shortfall charge (which Customer
agrees is reasonable) equal to the difference between the Term Revenue
Commitment and Customer's aggregate, actual Contributory Charges through the
date of such termination.




9. Limitation of Liability and Disclaimer of Warranties




WITHOUT LIMITING ANY EXPRESS FINANCIAL OR LIABILITY PROVISIONS PROVIDED FOR IN
THIS AGREEMENT, NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY INDIRECT,
CONSEQUENTIAL, EXEMPLARY, SPECIAL, INCIDENTAL OR PUNITIVE DAMAGES (INCLUDING
WITHOUT LIMITATION, LOST BUSINESS, REVENUE, PROFITS, OR GOODWILL) ARISING IN
CONNECTION WITH THIS AGREEMENT OR THE PROVISION OF SERVICES HEREUNDER (INCLUDING
ANY SERVICE IMPLEMENTATION DELAYS/FAILURES), UNDER ANY THEORY OF TORT, CONTRACT,
WARRANTY, STRICT LIABILITY OR NEGLIGENCE, EVEN IF THE PARTY HAS BEEN ADVISED,
KNEW OR SHOULD HAVE KNOWN OF THE POSSIBILITY OF SUCH DAMAGES. QWEST MAKES NO
WARRANTIES, EXPRESS OR IMPLIED, AS TO ANY SERVICE PROVISIONED HEREUNDER. QWEST
SPECIFICALLY DISCLAIMS ANY AND ALL IMPLIED WARRANTIES, INCLUDING WITHOUT
LIMITATION ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, OR TITLE OR NON­INFRINGEMENT OF THIRD PARTY RIGHTS. NOTWITHSTANDING THE
FOREGOING, QWESTS TOTAL LIABILITY HEREUNDER SHALL IN NO EVENT EXCEED THE LESSER
OF: (I) CUSTOMER'S PROVEN DIRECT DAMAGES; OR (II) THE AGGREGATE AMOUNT OF ANY
APPLICABLE OUTAGE CREDITS DUE UNDER THE SERVICE EXHIBIT FOR THE AFFECTED
SERVICE. THE FOREGOING LIMITATION APPLIES TO ALL CAUSES OF ACTIONS AND CLAIMS,
INCLUDING WITHOUT LIMITATION, BREACH OF CONTRACT, BREACH OF WARRANTY,
NEGLIGENCE, STRICT LIABILITY, MISREPRESENTATION AND OTHER TORTS.




Customer acknowledges and accepts the reasonableness of the foregoing disclaimer
and limitations of liability. No cause of action under any theory which accrued
more than one (1) year prior to the institution of a legal proceeding alleging
such cause of action may be asserted by either Party against the other. For
purposes of this Section 9, all references to Qwest and Customer include their
respective Affiliates, End Users, agents, officers, directors, shareholders and
employees.




10. Relationship. Neither Party shall have the authority to bind the other by
contract or otherwise or make any representations or guarantees on behalf of the
other. The relationship arising from this Agreement does not constitute an
agency, joint venture, partnership, employee relationship or franchise.




11. Assignment or Sale. This Agreement shall be binding upon the Parties'
respective successors and assigns. Neither Party may assign this Agreement or
any of its rights or obligations hereunder without the prior written consent of
the other Party, which consent shall not be unreasonably withheld or delayed.
Notwithstanding the foregoing: (i) subject to the prior credit review and
approval by Qwest, Customer may assign this Agreement without prior written
consent to any Affiliate, successor through merger, or acquirer of substantially
all of its assets which has the capacity to fulfill the requirements set forth
in this Agreement; and (Ii) Qwest may assign this Agreement without prior
written consent

(x) to any Affiliate, successor through merger, or acquirer of substantially all
of its assets or (y) if necessary to be in compliance with the rules and/or
regulations of any regulatory agency, governmental agency, legislative body or
court of competent jurisdiction; provided that in all cases the assignee
acknowledges in writing its assumption of the obligations of the assignor
hereunder. Any attempted assignment in violation hereof shall be of no force or
effect and shall be null and void.




12. Reporting Requirements. If reporting obligations or requirements are imposed
upon Qwest by any third party or regulatory agency in connection with the use of
the Services by Customer or its End Users, Customer agrees to assist Qwest in
complying with such obligations and requirements, as reasonably required by
Qwest and to hold Qwest harmless for any failure by Customer in this regard.




13. Customer's Resale and End User Responsibilities




13.1 Customer is solely responsible for obtaining all licenses, approvals, and
regulatory authority for its operation and the provision of Services to its End
Users. In connection with its resale of the Services, Customer is solely
responsible for all billing, billing adjustments/credits, customer service,
credit worthiness and other service-related requirements of its End Users, and
Qwest shall have no liability to Customer's End Users under this Agreement.
Customer's payment obligations are not contingent upon Customer's ability to
collect payments or charges from its End Users, Affiliates, agents, brokers or
re-sellers.




13.2 Qwest may suspend any or all of the Services immediately and/or terminate
the Agreement pursuant to Section 8.1 if: (i) Customer falls to comply in all
material respects with any foreign, federal, state or local law or regulation
applicable to Customer's resale of the Services; or (ii) Customer or its End
Users commit any illegal acts relating to the subject matter of this Agreement.
Customer shall: (I) be liable to Qwest for any damages caused by any intentional
or illegal acts of Customer, (e.g., slamming) in connection with its resale of
the Services; and (ii) indemnify, defend and hold harmless Owest from and
against any third party (including End Users') claims, actions, damages,
liabilities, costs, judgments or expenses (including attorney fees) arising out
of or relating to Customer's or End User's use, resale or modification of the
Services.




14. Survival. The expiration or termination of this Agreement shall not relieve
either Party of those obligations that by their nature are intended to survive.




15. Nondisclosure/Publicity. Neither Party shall disclose to any third party
during the Term of this Agreement and for one (1) year following the expiration
or termination hereof, any of the terms of this Agreement, including pricing, or
other Proprietary Information of the other Party, unless such disclosure is
required by any state or federal governmental agency, is otherwise required to
be disclosed by law, or is necessary in any proceeding establishing rights or
obligations under this Agreement. No publicity regarding the existence and/or
 terms of this Agreement may occur without either Party's prior express written
consent, and such written consent in the case of Qwest, if granted, may be
granted only by Qwest's Senior Vice President of Corporate Communications. The
content and timing of any press releases and all other publicity regarding the
Subject matter of this Agreement or the Parties' relationship with one another,
if authorized, shall be mutually agreed upon by the Parties in advance.
Notwithstanding anything to the contrary, neither Party may make any disclosure
to any other person or any public announcement regarding this Agreement or any
relation between the Parties, without the other Parties' prior written consent.
[n addition, neither Party shall use any trademark, service mark, brand name,
copyright, patent, or any other intellectual property of the other Party or its
respective Affiliates without the other Party's prior written consent and in the
case of Qwest, with the prior written consent of the Senior Vice President of
Corporate Communications. Neither Party shall have the right to terminate this
Agreement and any other agreements between the parties if either Party violates
this provision.




16. Waiver. The terms, representations and warranties of this Agreement may only
be waived by a written instrument executed by the Party waiving compliance.
Except as otherwise provided for herein, neither Party's failure, at any time,
to enforce any right or remedy available to it under this Agreement shall be
construed as a continuing waiver of such right or a waiver of any other
provision hereunder.




17. Severability. If any provision of this Agreement is held to be invalid or
unenforceable, the remainder of the Agreement will remain in full force and
effect, and such provision will be deemed to be amended to the minimum extent
necessary to render it enforceable.




18. Notices Except as otherwise provided herein, all required notices shall be
in writing, transmitted to the Parties' addresses specified in the signature
page or such other addresses as may be specified by written notice, and will be
considered given either: (i) when delivered by facsimile or e-mail, so long as
duplicate notification is sent via regular U.S. Mail or overnight delivery; (ii)
when delivered in person to the recipient named on the signature page; (iii)
when deposited in either registered or certified U.S. Mail, return receipt
requested, postage prepaid; or (iv) when delivered to an overnight courier
service.




19. Force Majeure/System Maintenance. Neither Party shall be liable to the other
for any delay or failure in performance of any part of this Agreement if such
delay or failure is caused by a Force Majeure Event. The Party claiming relief
under this Section shall notify the other in writing of the existence of the
Force Majeure Event and shall be excused on a day-by-day basis to the extent of
such prevention, restriction or interference until the cessation of such Force
Majeure Event. Qwest will use reasonable efforts during the Term of this
Agreement to minimize any Service interruptions that might occur as a result of
planned system maintenance required to provision the Services.




20. Governing Law. This Agreement will be governed by, enforced and construed in
accordance with the laws of the State of New York without regard to its choice
of law principles, except and to the extent that the Communications Act of 1934,
as amended and interpreted by the FCC, applies to this Agreement. Qwest reserves
the right to suspend, modify or terminate any Service without liability where:
(i) Regulatory Activity prohibits, restricts or otherwise prevents Qwest from
furnishing such Service; or (il) any material rate, charge or term of such
Service is substantially changed by a legitimate regulatory body, governmental
authority, or by order of the highest court of competent jurisdiction to which
the matter is appealed. Qwest will give Customer advance notice of any
modification, suspension or termination of Service pursuant to this provision to
the extent reasonably permitted under the circumstances. Customer acknowledges
that exigent circumstances may prohibit Qwest from reasonably providing advance
notice to Customer.




21. Arbitration of Disputes




21.1 Any unresolved disputes arising out of this Agreement will be settled by
binding arbitration at the office of the AAA located in Denver, CO. The
arbitration will be held in accordance with the AAA Rules, as amended by this
Agreement. Either Party may initiate arbitration by providing written demand for
arbitration (with a copy to the other Party), a copy of this Agreement and the
administrative fee required by the AAA Rules to the AAA in Denver, CO. The
remaining cost of the arbitration, including arbitrator's fees, shall be shared
equally by the Parties unless the arbitration award provides otherwise. Each
Party shall bear the cost of preparing and presenting its case. The Parties
agree to undertake all reasonable steps to expedite the arbitration process. One
arbitrator will be appointed in accordance with the AAA Rules within thirty (30)
calendar days of the submission of the demand for arbitration. The arbitrator
shall designate the time and place in Denver, CO for the hearing within thirty
(30) calendar days of his or her appointment. Qwest and the Customer agree that
the arbitrator's authority to grant relief shall be subject to the provisions of
this Agreement, the USAA, the ABA-AAA Code of Ethics for Arbitrators in
Commercial Disputes, the Communications Act of 1934, as amended, and any other
applicable law. The arbitrator shall not be able to award, nor shall any Party
be entitled to receive punitive, incidental, consequential, exemplary, reliance
or special damages, including damages for lost profits. The arbitrator's
decision shall follow the plain meaning of the Agreement and shall be final,
binding, and enforceable in a court of competent jurisdiction.




21.2 If either Party notifies the other that it intends to request an
arbitration proceeding, Customer shall promptly place all disputed and withheld
amounts, if any, on an on-going basis with the Escrow Agent, pursuant to a
mutually agreeable escrow agreement. Qwest reserves the right to suspend
provisioning of the Services or terminate the Agreement pursuant to Section 8.1
If Customer fails to comply with the above escrow obligations.

 

22. Headings. The headings used in this Agreement are for convenience only and
do not in any way limit or otherwise affect the meaning of any terms of this
Agreement.

 

23. Authorization. Customer represents and warrants that:  (i) the full legal
name of the legal entity intended to receive the benefits and Services under
this Agreement is accurately set forth herein; (ii) the person signing this
Agreement has been duly authorized to execute this Agreement on Customer's
behalf; and (iii) the execution hereof is not in conflict with law, the terms of
any charter or bylaw, or any agreement to which Customer is bound or affected.
Either Party may act in reliance upon any instruction, instrument, or signature
reasonably believed by the Party to be genuine. Either Party may assume that any
employee of the other Party who gives any written notice, Order Form, or other
instruction in connection with this Agreement has the authority to do so.




24. Third Party Beneficiaries. The terms, representations, warranties and
agreements of the Parties set forth in this Agreement are not intended for, nor
shall they be for the benefit of or enforceable by, any third party, including
without limitation, Customer's End Users,




25, Entire Agreement, This Agreement, together with all Addenda and Service
Exhibits, constitutes the entire agreement between the Parties with respect to
the subject matter hereof, and supersedes all prior offers, contracts,
agreements, representations and understandings made to or with Customer by Qwest
or any predecessors-in-interest, whether oral or written, relating to the
subject matter hereof. All amendments to this Agreement shall be in writing and
signed by the Parties.




ADDENDUM 1  

DEFINITIONS:




"AM" means the American Arbitration Association

"AM Rules" means the commercial Arbitration Rules of the American Arbitration
Association, as amended by this Agreement.




"Affiliate(s)" means: (I) any individual, corporation, partnership, limited
liability company, limited liability partnership, practice, association, joint
stock company, trust, unincorporated organization or other venture or business
vehicle (each an "Entity") in which a Party owns a twenty percent (20%) or
greater equity interest; or (ii) any Entity which, directly or indirectly, is in
Control of, is Controlled by or is under common Control with a Party, as
applicable, after applying the attribution rules of Section 318 of the Internal
Revenue Code. In addition to the below definition of "Control” and for the
purpose of this definition, "Control” of an Entity shall also include the power,
directly or indirectly, whether or not exercised to vote fifty percent (50%) (or
such lesser percentage as is the maximum allowed to be owned by a foreign
corporation in a particular jurisdiction) or more of the securities or other
interests having ordinary voting power for the election of directors or other
managing authority of such Entity.

foreign corporation in a particular jurisdiction) or more of the securities or
other interests having ordinary voting power for the election of directors or
other managing authority of such Entity.




"Bona Fide Dispute" means a good faith assertion of a right, claim billing
adjustment or credit which Customer reasonably believes it is entitled to under
the Agreement. A Bona Fide Dispute shall not include, and Customer may not
withhold any amounts invoiced for, actual calls made by Customer, Customer's End
Users or unauthorized third parties (e.g., fraudulent calls).




"Cause” means the failure of a Party to perform a material obligation under this
Agreement which failure is not remedied, if curable: (a) in the event of a
payment or security default, upon five (5) calendar days written notice, or (b)
in the event of any other general default, upon thirty (30) calendar days
written notice (unless a shorter notice period is expressly set forth in the
Agreement, in which case the shorter notice period shall apply).




"Change of Control” shall be deemed to have occurred with respect to Customer
if: (a) any entity having previously Controlled (as hereinafter defined)
Customer, ceases to do so; (b) any entity acquires Control of Customer (whether
by reason of acquisition, merger, reorganization, operation of law or
otherwise); or (c) all, or substantially all, of the assets of Customer or an
entity that Controls Customer are acquired (whether by reason of acquisition,
merger, reorganization, operation of law or otherwise) by, or combined by merger
with, any other entity. A Change of Control shall not include any assignment
permitted under this Agreement pursuant to Section 11.




"Complete Documentation" means documentation and other detailed written support
which identifies with specificity the basis and the charges which are subject to
the Bona Fide Dispute, the Service interruption credit or other credit to which
Customer reasonably believes itself entitled, and the amounts being withheld by
Customer pending resolution of such Bona Fide Dispute.




"Contributory Charges" means recurring charges, usage charges and other
qualifying charges applicable to the Contributory Services accruing to
Customer's account under this Agreement, before application of all eligible
discounts and excluding all Taxes, non­recurring charges, fees, CPE charges,
issued credits, uncollectable Customer charges, pass-through charges,
installation charges, local access and access-related charges, and any other
charges expressly excluded in the applicable Service Exhibits.




"Contributory Services" means all of the following services: (i) Domestic Qwest
Express Originating and Terminating Usage; (il) Qwest Express International
Terminating Usage (including Canadian and Mexican); (iii) Qwest Express
Directory Assistance Usage; (iv) Qwest Express Canadian Origination Service; (v)
ReQwest Switchless Reseller Services; (vi) all eligible Dedicated Internet
Access Monthly Recurring Charges ("MRCs"); and (vii) all other eligible
Dedicated Facilities MRCs (e.g., Frame Relay, Private Line, and ATM Services).




"Control" (and "Controls," "Controlling," "Controlled by" and "under common
Control with” shall be construed accordingly) as applied to any Party means the
possession directly or indirectly of the power to direct or cause the direction
or the management and policies of that Party, whether through the ownership of
voting securities, partnership or equity, by contract or otherwise. Where any
two parties together satisfy any of this definition, they shall be deemed to
have Control. For purposes of this definition, there shall be attributed to any
Party rights and powers of a nominee for it (that is to say, any rights or
powers that another Party possesses on its behalf or may be required to exercise
on its direction or behalf).




"CPE" means customer premise equipment, software and/or other materials
associated with the Service.




"Direct Damages" means those damages that follow immediately upon the act done
and which arise naturally or ordinarily from breach of contract, but as used
herein shall expressly exclude any cover-type damages.




"Due Date" means thirty (30) calendar days from the invoice date.




"End User(s)" mean Customer's end-users or customers.




"Effective Date" means the date on which the Agreement is fully executed by all
Parties.




"FCC" means the Federal Communications Commission.




"Force Majeure Event" means an unforeseeable event (other than a failure to
comply with payment obligations) beyond the reasonable control of a Party,
including without limitation: act of God; fire; flood; labor strike; sabotage;
fiber cut; material shortages or unavailability or other delay in delivery not
resulting from the responsible Party's failure to timely place orders therefor;
lack of or delay in transportation; government codes, ordinances, laws, rules,
regulations or restrictions; war or civil disorder.




"Insolvent" means the occurrence of any of the following events, whereby
Customer (i) becomes or is declared insolvent or bankrupt; (ii) is the subject
of any proceedings related to its liquidation, insolvency or for the appointment
of a receiver or similar officer for it; (iii) makes an assignment for the
benefit of all or substantially all of its creditors; or (iv) enters into an
agreement for the composition, extension, or readjustment of all or
substantially all of its obligations.




"Order Form" means Service order request forms issued by Qwest, as amended from
time to time.




"Parties" means collectively Qwest and Customer.




"Party" means either Qwest or Customer.




"Past Due Date" means the first calendar day following the Due Date.




Proprietary Information" means written information that is either: (a) marked as
confidential and/or proprietary, or which is accompanied by written notice that
such information is confidential/proprietary, or (b) not marked or notified as
confidential/proprietary, but which, if  disclosed to any third party, could
reasonably and foreseeably cause competitive harm to the owner of such
information.




"Regulatory Activity” means any regulation and/or ruling, including
modifications thereto, by any regulatory agency, legislative body or court of
competent jurisdiction.




"Services" means the Qwest services provided pursuant to any Service Exhibit
attached hereto.




"Service Exhibits" means those service descriptions and rate schedules attached
hereto as an exhibit, pursuant to which Qwest shall provide and Customer shall
purchase the applicable Services. "Taxes" means any and all applicable foreign,
federal, state and local taxes, including without limitation, all use, sales,
value added, surcharges, excise, franchise, property, commercial, gross
receipts, license, privilege or other similar taxes, levies, surcharges, duties,
fees, or other tax-related surcharges, whether charged to or against Qwest or
Customer, with respect to the Services or underlying facilities provided by
Qwest.




"USAA" means the United States Arbitration Act.













Endnotes

1 If Customer is an existing wholesale customer of Qwest, then; (a) the rates
and discounts, if any, set forth in each Service Exhibit attached to this
Agreement will be effective as of; (l) the date Customer signs the Agreement
provided that it is returned to Qwest on or before the tenth (10th) business day
preceding the close of Customer's existing billing cycle (the "Due Date"); or

(ii) if returned to Qwest after the Due Date, the first (1st) day of the next
full billing cycle applicable to the Services provisioned there under; and (b)
the terms and conditions of such Service Exhibits contemplated by this Agreement
are only for Service outside the foregoing fourteen state region set forth in
Section 2 of this Agreement.

Since certain international rates are subject to change on five (5) days notice,
Customer acknowledges that, until this Agreement is returned to Qwest, those
international rates as set forth in a Service Exhibit may change and that, once
this Agreement is executed, the international rates then in effect will be
implemented by Qwest. Thereafter, changes to those international rates shall be
made pursuant to the rate change process provided for in each Service Exhibit.

 